Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,986,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drafted broadly and therefore anticipated by the patented claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “retaining members” in claims 3,4,6,7,10,11,12,13,14; “means to removably couple” in claims 15-17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA
35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)
sufficient structure to perform the claimed function so as to avoid it/them being 
interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Williamson (USP 10,631,696).
Williamson disclose surface cleaning apparatus (“Background’ section)
comprising: a housing having a dirty air inlet (inherent to all vacuums); a flexible hose
11 with a plurality of collapsible sections (plurality of pleats) disposed between a first
end 62 and a second end 16 of the flexible hose, the first end to couple to the dirty air
inlet of the housing and the second end for receiving dirty air, the flexible hose 11
having a first overall length in a resting configuration and a second overall length in
a compressed storage configuration, the first overall length being greater than
the second overall length; and means (ridges) to removably couple each of the plurality
of collapsible sections to each other to hold the flexible hose in the compressed
configuration until a pulling force is supplied to extend the first and second ends of the
hose away from each other. See col.16, Ins. 19-63.
Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated
by Tucker et al. (US 20180014708).
Tucker et al. disclose surface cleaning apparatus (para. [0002]) comprising: a
housing having a dirty air inlet (inherent to all vacuums); a flexible hose 7 with a plurality of collapsible sections disposed between a first end 5 and a second end 8 of the flexible
hose, the first end to couple to the dirty air inlet of the housing and the second end for
receiving dirty air, the flexible hose 7 having a first overall length in a resting
configuration (fig.5) and a second overall length in a compressed storage configuration
(fig.4), the first overall length being greater than the second overall length; and means
20,21 to removably couple each of the plurality of collapsible sections to each other to
hold the flexible hose 7 in the compressed configuration until a pulling force is supplied
to extend the first and second ends of the hose away from each other.
The flexible hose 7 includes a support structure that comprises a rigid material
formed as a helical structure 9. Claim 16
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over
Chudleigh (US 2011/0016657).
Chudleigh discloses a hose (hose d, see fig.1) for use with a surface cleaning
apparatus (fig.1), the hose comprising: a support structure 3 extending along a length of
the hose, the support structure 3 defining a first end to couple to a dirty air inlet of the
surface cleaning apparatus and a second end for receiving dirty air (shown in fig.1), and
wherein the support structure 3 is at least partially surrounded by a layer of cover
material 2 to form a plurality of collapsible sections 2a, each collapsible section 2a
defined by a flexible portion having an interior surface proximate a passageway of the
hose for receiving dirty air and an exterior surface opposite the interior surface, the passageway having a radius of R1 (shown in fig.4b); and wherein the support structure is compressible to transition the hose into a storage configuration (shown in fig.4a) to shorten the overall length of the hose, and an in-use configuration to increase the overall length of the hose (shown in fig.4b), and wherein each of the plurality
of collapsible sections extend a distance D1 into the passageway in the storage configuration, the distance D1 being greater than half the radius R1 of the passageway.
While Chudleigh does not specifically teach the distance D1 being greater than
half the radius R1 of the passageway, measurements of fig 4a are significantly close to
the claimed dimension. Optimizing size, shape, and scale a particular element, such as spring/helical member diameter and that of the covering is within the ordinary skill of
one in the art. Accordingly, ii would have been obvious to one of ordinary skill; in the art
to have utilized routine experimentation and engineering design choices to have arrived
at the extended distance D1 into the passage way in the storage configuration, in which
the distance, D1 being greater than half the radius R1 of the passageway as claimed, in
order to prevent blocking or obstructing the passageway hose when the those is not
stretched or pulled during use while allowing for tailoring of desired sizes, specifications,
and air flow needs. Claims 1,2
Regarding claim 8, Chudleigh discloses the surface cleaning apparatus of claim
1, wherein the support structure 3 comprises a rigid material formed as a helical
structure (the helical supporting member 3 is in the form of a coil of metal wire as a
helical structure, para.[0043]. Claim 8

Being obvious to arrive at the distance D1, reducing air flow by at least 20
percent through the passageway in Chudleigh would be an inherent characteristic.
Claim 9
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/Primary Examiner, Art Unit 3723